Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 23, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  127564(107)                                                                                           Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  KRISTINE COWLES,                                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  and
  KAREN B. PAXSON,
            Intervening Plaintiff-Appellee,
                                                                     SC: 127564
  v                                                                  COA: 229516
                                                                     Kent CC: 98-006859-CP
  BANK WEST, f/k/a BANK WEST FSB,
             Defendant-Appellant.
  ___________________________________


              On order of the Chief Justice, the motion for adjournment of the oral
  argument and submission of this case is GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 23, 2006                   _________________________________________
                                                                                Clerk